            Case: 21-2655 Document:
Case 5:16-cv-10444-JEL-MKM          27-1 PageID.66233
                           ECF No. 1890,   Filed: 07/12/2021    Page: 1 Page 1 of 2 (1 of 2)
                                                         Filed 07/12/21




                              UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT
                                  100 EAST FIFTH STREET, ROOM 540
     Deborah S. Hunt             POTTER STEWART U.S. COURTHOUSE               Tel. (513) 564-7000
         Clerk                       CINCINNATI, OHIO 45202-3988             www.ca6.uscourts.gov




                                                   Filed: July 12, 2021




  Melvin Jones Jr.
  1935 Hosler Street
  Flint, MI 48503

                       Re: Case No. 21-2655, In re: Raymond Hall, et al
                           Originating Case No. : 5:16-cv-10444

  Dear Mr. Jones,

    The Court issued the enclosed Order today in this case.

                                                   Sincerely yours,

                                                   s/Ryan E. Orme
                                                   Case Manager
                                                   Direct Dial No. 513-564-7079

  cc: Ms. Margaret Bettenhausen
      Mr. Mark Cuker
      Ms. Kinikia D. Essix
      Mr. Nathan A. Gambill
      Mr. Theodore J. Leopold
      Ms. Emmy L. Levens
      Mr. Michael L Pitt
      Mr. Adam Ezra Schulman
      Mr. Hunter J. Shkolnik
      Mr. Corey M. Stern
      Mr. Valdemar L. Washington
      Ms. Jessica B. Weiner

  Enclosure
            Case: 21-2655 Document:
Case 5:16-cv-10444-JEL-MKM          27-2 PageID.66234
                           ECF No. 1890,   Filed: 07/12/2021    Page: 1 Page 2 of 2 (2 of 2)
                                                         Filed 07/12/21



                                            No. 21-2655

                             UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT                                FILED
                                                                                  Jul 12, 2021
                                                                             DEBORAH S. HUNT, Clerk
  In re: RAYMOND HALL, et al.,                               )
                                                             )              ORDER
         Petitioners.                                        )




         Before: GRIFFIN, KETHLEDGE, and MURPHY, Circuit Judges.


         Objectors to a class action settlement in the In re Flint Water Cases petition for a writ of

  mandamus. Melvin Jones Jr. moved to intervene in this action. We denied the motion, and Jones

  now twice moves for reconsideration. Having not misapprehended any point of fact or law,

  reconsideration is not warranted. See 6th Cir. R. 27(g).

         The motions for reconsideration are DENIED.

                                               ENTERED BY ORDER OF THE COURT




                                               Deborah S. Hunt, Clerk
